Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 17168124 filed on 02/04/2021.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 05/30/2022 is acknowledged.
Allowable subject matter 
Claims 3-17 are objected to (pending resolution of 112(b) issue as being dependent upon a rejected base claim (independent claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art known to the Examiner is listed on the PTO 892 forms of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Schulze et al. (US 2008/0001257).
With respect to dependent claims 3 & 12-17, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein a concentration difference of the donor between the peak end points formed at both sides of the peak maximum point of the first peak is larger than a concentration difference of the donor between the peak end points formed at both sides of the peak maximum point of the second peak, and the concentration difference between the peak end points formed at both sides of the peak maximum point of the first peak is larger than a concentration difference of the donor between the peak end points formed at both sides of the peak maximum point of the third peak”.
With respect to dependent claims 4-7, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein a concentration of the donor of a rear-side end point of the first peak that is closer to the rear surface side of the semiconductor substrate than a front-side end point of the first peak that is closer to the front surface side of the semiconductor substrate is, concentrations of the donor of the peak end points formed at both sides of the peak maximum point of the second peak, and concentrations of the donor of the peak end points formed at both sides of the peak maximum point of the third peak are predetermined concentrations that are substantially the same as each other, and a concentration of the front-side end point of the first peak is lower than the predetermined concentrations”.
With respect to dependent claims 8-11, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein each of the first peak, the second peak, the third peak and the fourth peak is a peak that rises from a baseline, a first portion of the baseline is substantially constant between the first peak and the second peak, a second portion of the baseline is substantially constant between the second peak and the third peak, and a third portion of the baseline is substantially constant between the third peak and the fourth peak”.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

    PNG
    media_image1.png
    522
    737
    media_image1.png
    Greyscale

            Claim 1 recites the limitation “the peak maximum point of the first peak and the peak maximum point of the second peak are higher than the peak maximum point of the third peak”.  The metes and bounds of the claimed limitation can not be determined for the following reasons: It appears that Fig. 2 of the specification discloses ““the peak maximum point of the first peak and the peak maximum point of the second peak are lower than the peak maximum point of the third peak” which contradicts the claim.
	Claims 2-17 are also rejected under 112(b) as they depend on base claim 1.
            If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulze et al. (US 2008/0001257).
Regarding independent claim 1, Schulze et al. teach a semiconductor device comprising: 
an n-type semiconductor substrate (Fig. 1, element 24); 
a p-type semiconductor region (Fig. 1, element 22) formed in a front surface side of the semiconductor substrate; and 
an n-type field stop region (Fig. 1, element 24, paragraph 0017) that is formed in a rear surface side of the semiconductor substrate, the n-type field stop region including protons as a donor (paragraph 0017);

    PNG
    media_image2.png
    589
    772
    media_image2.png
    Greyscale

wherein a concentration distribution of the donor in the field stop region in a depth direction has a plurality of peaks including a first peak (Fig. 2b, element 52) , a second peak (Fig. 2b, element 54) that is closer to the rear surface of the semiconductor substrate than the first peak is, a third peak (Fig. 2b, element 56) that is closer to the rear surface of the semiconductor substrate than the second peak is, and a fourth peak (Fig. 2a, element 58a) that is closer to the rear surface of the semiconductor substrate than the third peak is, 
each of the plurality of peaks including the first peak, the second peak, the third peak and the fourth peak has a peak maximum point, and peak end points formed at both sides of the peak maximum point (Fig. 2a), 
the peak maximum point of the first peak and the peak maximum point of the second peak are higher than the peak maximum point of the third peak (Fig. 2a), and
the peak maximum point of the third peak is lower than the peak maximum point of the fourth peak (Fig. 2a).
Regarding claim 2, Schulze et al. teach wherein the peak end points are points at which gradient of the concentration distribution of the donor becomes substantially zero (Fig. 2a).



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813